Citation Nr: 1743448	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-05 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.   Entitlement to a compensable rating for residual laceration scar of the forehead.

2.   Entitlement to a compensable rating for residual injury, right ring finger. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from October 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. Jurisdiction is with the Los Angeles RO.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in March 2017. A transcript of the hearing has been associated with the claims file.

The Board notes that additional evidence has been associated with the claims file since the last issuance of the supplemental statement of the case (SSOC) in November 2014. However, in September 2017, the Veteran submitted a waiver of agency of original jurisdiction (AOJ) consideration. Therefore the Board may properly consider the evidence in the first instance.

At his March 2017 Board hearing, the Veteran raised the issue of clear and unmistakable error in a January 1970 rating decision. Specifically, the Veteran contends that the scar on his knee, finger, and forehead have always been painful. As the VLJ explained at his Board hearing, the Board does not have jurisdiction over this issue. Thus, Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary. 38 C.F.R. § 3.1(p), 3.155, 3.160 (2016). 



FINDINGS OF FACT

1.  The Veteran's residual laceration scar of the forehead is painful but stable and linear.

2.  The evidence of record shows that the Veteran's residuals of the right ring finger injury more closely approximates mild muscle damage of the right hand with no evidence indicating that the residuals are manifested by arthritis of the right ring finger. 


CONCLUSIONS OF LAW

1.  A separate compensable rating for a residual laceration scar of the forehead is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Code 7804 (2016).

2.  Throughout the appeal period, the criteria for a rating of 10 percent, but no higher, for residuals of a right finger disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.20, 4.27, 4.40, 4.45, 4.56, 4.59, 4.71a, Diagnostic Codes 5003-5230, 4.73, Diagnostic Code 5307, 5309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that neither the Veteran nor his representative has raised any issues with VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

With regard to the Veteran's right ring finger, the Board acknowledges that the Court of Appeals for Veterans Claims recently interpreted the provisions of 38 C.F.R. § 4.59 as requiring range of motion measurements with testing of painful motion in active, passive, weight-bearing, and nonweight-bearing; and if possible with the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016). However, any limitation of motion or ankylosis under Diagnostic Codes 527 and 5230 would be noncompensable. Thus, active or passive motion could not serve to provide a compensable rating for that disability and thus a remand for an examination would serve no useful purpose.

Further, the Board notes that the functional impact of the Veteran's service-connected right ring finger disability is that he is limited from prolonged gripping, grasping, carrying, and lifting due to pain. As the Veteran will be rated under a diagnostic code not predicated upon range of motion, Correia v. McDonald is not for application. 

Instead, the Board is guided by Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), in which the United States Court of Veterans Appeals (Court) held that 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is being evaluated is predicated on range of motion measurements.

Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7 (2016). Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3 (2016). When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt. See 38 U.S.C.A. § 5107(b). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).


Applicable Diagnostic Codes

DC 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck warrants a 10 percent disability rating. 38 C.F.R. § 4.118 (2016). 

Note (1) to DC 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 are: a scar five or more inches (13 or more cm.(centimeters)) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; a scar in which the surface contour is elevated or depressed on palpation; a scar that is adherent to underlying tissue; the skin is shown to be hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). Id.

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, warrants a 30 percent disability evaluation. Id.

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, warrants a 50 percent disability evaluation. Id.

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, warrants an 80 percent disability evaluation. Id.

DC 7801 provides a 10 percent rating for scars, other than head, face, or neck scars, that are deep or that cause limited motion and which cover an area exceeding six square inches (39 sq. cm). Id.

A 20 percent rating is assigned for scars, other than head, face, or neck, that are deep or that cause limited motion and which cover an area exceeding 12 square inches (77 sq. cm). Id.

A 30 percent rating is assigned for scars, other than head, face, or neck, that are deep or that cause limited motion and which cover an area exceeding 72 square inches (465 sq. cm). Id.

A 40 percent rating is assigned for scars, other than head, face, or neck which cover an area exceeding 144 square inches (929 sq. cm). Id. 

DC 7802 provides a 10 percent rating for superficial scars other than head, face, or necks scars, the area of which covers 144 square inches (299 sq. cm) or greater. Id. 

DC 7803 provides a 10 percent evaluation for superficial unstable scars. Id. 

DC 7804 provides a 10 percent rating for superficial painful scars. Id. Three or four scars that are unstable or painful warrant a 20 percent rating. Five or more scars that are unstable or painful warrant a 30 percent rating. An unstable scar is one "where, for any reason, there is frequent loss of covering of skin over the scar." Code 7804, Note (1). If one or more scars are both unstable and painful, an additional 10 percent rating should be added to the evaluation that is based on the total number of unstable or painful scars. Code 7804, Note (2).

DC 7805 provides that other scars are to be rated on limitation of function of affected part. Id.

Per Diagnostic Code 5230, limitation of motion of the ring finger is to be noncompensably rated. See 38 C.F.R. § 4.71a, Diagnostic Code 5230.

Under Diagnostic Code 5227, favorable or unfavorable ankylosis of the ring finger, or any limitation of motion of the ring finger, is to be rated noncompensable.

A compensable rating for a ring finger disability requires amputation, or the functional equivalent thereof. See 38 C.F.R. § 4.71a, Diagnostic Code 5155. With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits, or for interference with overall function of the hand. See Note following Diagnostic Code 5227.


Contentions

The Veteran contends that he is entitled to a separate compensable rating for his forehead scar. He is currently in receipt of a 20 percent rating under Diagnostic Code 7804 for painful scars to include laceration of the head, right ring finger, and status post total right knee replacement. 

He also contends that he is entitled to a compensable rating for the functional impact of his service-connected right ring finger disability. Specifically, as a result of his disability, he is limited from prolonged gripping, grasping, carrying and lifting due to hand pain. 

Analysis

The Veteran's service-connected right ring finger disability is rated as noncompensable from September 4, 1969 to June 21, 2013 and again from August 1, 2013 to present. His forehead laceration scar alone is rated as noncompensable from September 4, 1969. However, as noted above, from September 9, 2008, the date the Veteran filed a claim for an increase, his scars, to include laceration of the forehead, right ring finger, and two knee scars, are rated together as 20 percent disabling under Diagnostic Code 7804.

Under Diagnostic Code 7804, in order to warrant a 30 percent rating, there must be five or more scars that are unstable or painful. The Veteran does not contend, and at his Board hearing acknowledged, that he did not have five or more painful scars. Instead, the Veteran reported that he had two painful scars on his knee, one that is approximately 4 inches and the other that is approximately 8 to 10 inches, as well as his forehead scar, and the scar on his right ring finger. Thus, a higher rating under Diagnostic Code 7804 is not warranted. Further, the Veteran has stated that his forehead scar is not unstable and thus an additional 10 percent rating is not warranted. See Diagnostic Code 7804, Note 2; Board Hearing Transcript, p.17. Additionally, there is no indication that his forehead scar is deep and nonlinear. On VA examination in July 2014, it was noted that the Veteran's forehead laceration scar was painful but did not have frequent loss of covering of skin over the scar and the scar was stable. The scar was noted to be 4.5 cm x .01 cm. Hypopigmentation was noted. This covered approximately 0.45 cm2. 

A separate rating is not warranted under Diagnostic Code 7800 as his scar is not a burn scar. Even assuming that the scar was a burn scar, the scar does not cause any characteristics of disfigurement. In order for hypopigmentation to be considered a "characteristic of disfigurement", it must exceed six square inches. Here, the Veteran's hypopigmentation covers 0.45 cm2. There were no other characteristics of disfigurement alleged by the Veteran or raised by the evidence of record. Additionally, the Veteran does not have visible or palpable tissue loss, or gross distortion or asymmetry of one feature or paired set of features. 

At his Board hearing, when describing his forehead laceration, the Veteran stated "the area is tender, it's not as apparent, the physical scar is not as apparent over these many years but the sensation, I still get headaches and so forth." The Board notes that the Veteran is separately rated for headaches. As the rating for headaches is not currently under appeal, the Board will not access the propriety of the currently assigned rating.

Thus, the Board finds that there is no diagnostic code that would provide the Veteran a separate compensable rating for his forehead scar. His current complaints include pain and tenderness, which is contemplated by the 20 percent rating under Diagnostic Code 7804.

With regard to the Veteran's right ring finger, he contends that his disability causes pain throughout his whole hand. As noted above, he is currently rated as noncompensable under Diagnostic Code 5230. This Diagnostic Code provides that any range of motion loss is noncompensable. The Board notes that a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities, but only if they are rated under diagnostic codes containing a 10 percent rating. See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015). 

Additionally, the Veteran is not entitled to a disability rating under Diagnostic Code 5003 as there has not been a showing by x-ray evidence of degenerative changes of the right hand. There has also been no showing of ankylosis. Moreover, even if Diagnostic Code 5227 did apply, a compensable rating is not available for unfavorable or favorable ankylosis of the ring or little finger of the major or minor hand. The Veteran's right finger is intact and thus, a compensable rating would not be warranted under Diagnostic Code 5155 for amputation.

However, injury to the intrinsic muscles of the hand may be rated under the diagnostic code for muscle group VII or IX that control grasping and delicate manipulative movements. 38 C.F.R. § 4.73, Diagnostic Code 5307, 5309. Generally, muscle group damage is categorized as slight, moderate, moderately severe and/or severe and evaluated accordingly under 38 C.F.R. § 4.56 (2016). With respect to Diagnostic Code 5309; however, different criteria apply. As indicated in that diagnostic code, Muscle Group IX consists of the intrinsic muscles of hand, the thenar eminence, short flexor, opponens, abductor and adductor of the thumb, the hypothenar eminence, and the short flexor, opponens and abductor of the little finger. The forearm muscles act in strong grasping movements and are supplemented by the intrinsic muscles in delicate manipulative movements. The hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc. Thus, injury to muscle group IX should be rated on limitation of motion, with a minimum 10 percent assigned. 38 C.F.R. § 4.73, Diagnostic Code 5309, Note (2016).

VA treatment records from June 2013 show that the Veteran underwent right ring finger trigger release surgery. On VA examination in December 2013, the examiner noted that the Veteran had pain on palpation of the finger and that he was limited from prolonged gripping, grasping, carrying and lifting due to pain in his hand. 

The medical evidence of record reflects that the Veteran's right hand disability impacts his hand as he is limited from prolonged gripping, grasping, carrying and lifting due to pain. As there is impairment of the muscles of the hand in connection with the Veteran's service-connected disability, the Board finds that the Veteran's disability picture is akin to that of impairment to muscle group IX. It does not more closely approximate muscle group VII (Diagnostic Code 5307) as that Diagnostic Code relates more to flexion of the wrist and fingers, while Diagnostic Code 5309 specifically contemplates grasping movements. 

When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous. In light of the foregoing, the Board finds that an analogous rating of 10 percent is warranted for residuals of the right ring finger under 38 C.F.R. § 4.73, Diagnostic Code 5309. Specifically, the Board finds that a 10 percent is warranted for the functional impact the Veteran's hand pain causes. Specifically, the evidence of record supports that he is limited from prolonged gripping, grasping, carrying, and lifting due to pain from his service-connected right ring finger.

As discussed above, the Board finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40 , 4.45 and DeLuca, 8 Vet. App. at 204-7. A 10 percent rating is the only available rating under Diagnostic Code 5309 as the code directs that the Veteran be rated based on range of motion, with a minimum rating of 10 percent. Diagnostic Code 5230 does not allow a compensable rating for any range of motion of the ring finger.

There are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned. 

The Board has considered whether staged ratings are appropriate. However, the evidence of record shows that the Veteran's right finger disability has not fluctuated materially during the course of this appeal. As such, a staged rating is not warranted.


ORDER

Entitlement to a separate compensable rating for a forehead laceration scar is denied.

Entitlement to a 10 percent rating for residuals of a right ring finger disability is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


